Citation Nr: 0809290	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  07-03 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for small bowel cancer with 
metastases to the liver, claimed as due to exposure to Agent 
Orange or other herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel

INTRODUCTION

The veteran had active service from March 1967 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The claim was previously before the Board in August 2007, at 
which time the Board remanded for additional development.  
The requested development has been completed, and the claim 
is again before the Board.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in June 2007.


FINDINGS OF FACT

1.  During his active service the veteran served in the 
Republic of Vietnam during the Vietnam era.

2.  The veteran has not been diagnosed with any disorder 
which is presumptively related to exposure to Agent Orange or 
other herbicide agents in service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's small 
bowel cancer with metastases to the liver is related to his 
military service, including exposure to herbicides. 


CONCLUSION OF LAW

Small bowel cancer with metastases to the liver was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service, to include as a result of 
in-service exposure to Agent Orange or any other herbicide 
agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

In March 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  

The RO sent the veteran a letter in December 2005 in which it 
incorrectly stated that he had not submitted a timely notice 
of disagreement (NOD) in this claim, and advised him of the 
standards for reopening a previously denied claim with new 
and material evidence.  His claim had been denied on 
September 20, 2004, and his NOD was received on September 8, 
2005.  Since an NOD must be received within one year of the 
denial of a claim, the veteran's NOD was timely.  38 C.F.R. § 
20.302 (2007).  Following the December 2005 letter, the RO 
re-adjudicated the veteran's claim as though the NOD had been 
timely, and sent the veteran a correct letter in March 2006.  
Therefore, the Board finds that there was no prejudice to the 
veteran as a result of the December 2005 letter. 

The Board finds that the content of the March 2004 and March 
2006 letters provided to the veteran complied with 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  The 
September 2004     rating decision, December 2006 SOC, and 
November 2007 SSOC explained the basis for the RO's action, 
and the SOC and SSOC provided him with additional 60-day 
periods in which to submit more evidence.  It appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.


In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in the March 2006 letter that the RO sent to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303(a) (2007).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances lay, evidence of in-service 
incurrent or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickman v. West, 
12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as malignant tumors, become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  




The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in Vietnam and various diseases 
suspected to be associated with such exposure.  The NAS was 
to determine, to the extent possible, whether there was a 
statistical association between the suspect disease and 
herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in 
the Republic of Vietnam during the Vietnam era; and whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  The NAS was required to submit reports of 
its activities every two years.  

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the NAS, has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); 
Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  Since the 
Secretary has not specifically found a linkage between small 
bowel cancer with metastases to the liver, and any herbicide 
exposure, this condition cannot be presumed to be due to 
Agent Orange exposure.

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, as is the 
case with small bowel cancer with metastases to the liver, 
direct service connection can be established if the record 
contains competent medical evidence of a current disease 
process with a relationship to exposure to a herbicide agent 
while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303; Combee at 1043-44.

A review of the veteran's claims file shows that his service 
medical records do not contain any complaints or diagnosis 
related to small bowel cancer with metastases to the liver, 
nor was such a disorder manifested within the first post-
service year.

Private treatment records show that the veteran was diagnosed 
with small bowel carcinoma in June 1995, and he underwent a 
small bowel resection for a tumor.  At August 1999 treatment 
he was diagnosed with carcinoid with liver metastases and was 
treated with Sandostatin and radio ablation to the liver.  It 
was noted in January 2002 that, while the veteran was doing 
well, his cancer may have been slowly progressing.  In May 
2003 he had increasing liver and probable abdominal disease 
related to a carcinoid, and was treated with chemotherapy and 
a colon resection for a tumor.  In August 2004 his symptoms 
included severe diarrhea, abdominal cramping, constant 
abdominal pain, chemotherapy induced gout, short-term memory 
loss, loss of concentration, shortness of breath, chronic 
fatigue and weakness, low hemoglobin, constant nausea, 
depression/anxiety, and occasional panic attacks.

When the veteran had a VA Agent Orange Examination in August 
2005 it was noted that he was undergoing chemotherapy for a 
carcinoid tumor.  He was also on several medications to treat 
the side effects of his chemotherapy.  No opinion was given 
as to the etiology of the veteran's small bowel cancer with 
metastases to the liver.

In June 2007 S.C.C., M.D., of the Cancer Care Centers wrote 
that he had treated the veteran for a number of years and 
that the veteran has progressive carcinoid cancer of the 
small intestine with liver metastases and nodal metastases.  
Dr. C opined that it is at least as likely as not that the 
veteran's chemical exposure while stationed in Vietnam is 
related to the development of his cancer.

G.A.S., M.D., of VA conducted a Compensation & Pension review 
of the veteran's records in October 2007.  Dr. S noted that 
Dr. C had not listed the chemicals to which the veteran was 
exposed in Vietnam when stating his opinion, discussed above.  
In addition, Dr. S wrote that there was no medical evidence 
he could find or was aware of which attributes the cause of 
carcinoid tumors to chemical exposure.  His research 
indicated that the etiology of carcinoid tumors is not known, 
but genetic abnormalities were suspected.  He found Dr. C's 
conclusion to be based on speculation and conjecture, rather 
than scientific, medical evidence.  Dr. S also noted that 
carcinoid malignancy is not on the list of malignancies that 
have been determined to be presumptively connected to Agent 
Orange exposure.  In light of the lack of evidence linking 
the veteran's claimed condition, small bowel cancer with 
metastasis, to military service or any event or condition of 
service, Dr. S opined that it is "less likely than not" 
related to service, and specifically, not related to Agent 
Orange exposure in Vietnam.

A medical opinion is inadequate when unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Furthermore, a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty for an assessment.  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  While the 
conclusions of a physician are medical 


conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 
614 (1992).  Thus, although on initial review the written 
statement by Dr. C appears to support the appellant's claim, 
the opinion is speculative.  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The Board therefore gives 
greater probative value to Dr. S's opinion because of the 
speculative nature of Dr. C's opinion.

We recognize the sincerity of the arguments advanced by the 
veteran that his small bowel cancer with metastases to the 
liver is service connected.  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, small bowel cancer with liver 
metastases requires specialized training for a determination 
as to diagnosis and causation, and is therefore not 
susceptible of lay opinions on etiology.  

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for his 
small bowel cancer with metastases to the liver, the benefit-
of-the-doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.




ORDER

Entitlement to service connection for small bowel cancer with 
metastases to the liver, claimed as due to exposure to 
herbicide agents, is denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


